Exhibit 10.66

CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT IS
THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

AMD_00421

Client Code/Reference No:130339

AMENDMENT

Date of Amendment: October 4, 2011

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (“MSCI”), a Delaware corporation,
and BlackRock Institutional Trust Company, N.A. (formerly known as Barclays
Global Investors, N.A.) (“Licensee”). Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed in the Agreement.

 

1. Exhibit A of the Agreement is hereby amended to add the following Indexes:

 

  •  

MSCI ACWI Select Agriculture Producers Investable Market Index

  •  

MSCI ACWI Select Energy Producers Investable Market Index

  •  

MSCI ACWI Select Metals & Mining Producers Ex Gold and Silver Investable Market
Index

  •  

MSCI ACWI Select Gold Miners Investable Market Index

  •  

MSCI ACWI Select Silver Miners Investable Market Index

The above Indexes shall be collectively referred to hereunder as the “Commodity
Producers Indexes”.

 

2. Licensee may use the Commodity Producers Indexes and associated Marks solely
with respect to the following Funds:

 

  •  

***********

  •  

***********

  •  

***********

  •  

***********

  •  

***********

 

3. Licensee shall pay MSCI an annual license fee per Fund equal to ***********.
For the avoidance of doubt, the terms set forth in this Section 3 shall only
apply to Funds based on the Commodity Producers Indexes.

 

4. ***********.

 

5. Notwithstanding anything in the Agreement to the contrary, Licensee may
publicly disclose the holdings of each Fund and Commodity Producers Indexes on
daily basis on its website, including www.ishares.com. For the avoidance of
doubt, the terms set forth in this Section 3 shall only apply to Funds based on
the Commodity Producers Indexes.

 

6. For the avoidance of doubt, the terms contained in Exhibit B of the
Agreement, including, but not limited to the requirement that all Funds be
listed on an U.S. domiciled stock exchange only, shall apply to all Funds based
on the Commodity Producers Indexes.

 

7. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment shall control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.



--------------------------------------------------------------------------------

AMD_00421

 

8. MSCI may terminate this Amendment with respect to any Index(es) in the event
that Licensee does not list a Fund based such Index(es) on an exchange within 1
year of the date of this Amendment.

 

9. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE: Blackrock Institutional

Trust Company, N.A.

    MSCI Inc. By   /s/ Jenni A. Lee             By   /s/ Paul Friedman

Name 

  Jenni A. Lee     Name    Paul Friedman   (printed)       (printed)

Title

  Director    

Title

  Executive Director

Date

  11/20/2011     Date    

 

LICENSEE: Blackrock Institutional

Trust Company, N.A.

By   /s/ Timothy M. Meyer        

Name 

  Timothy M. Meyer   (printed)

Title

  M. Director

Date

  11/20/2011